DETAILED ACTION
Claims 1-17 and 21-22 have been examined and are rejected

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  03/11/2022 has been entered.

Response to Arguments
The Applicant argues (see page 8) that the references of record do not teach or suggest "selecting, by the one or more first servers, for a first task of the one or more tasks, from the interactions classified into the first task, a subset of interactions to be included in training content for guiding users of the client applications to perform the first task by performing the subset of interactions" as recited in amended claim 1. The Applicant argues on page 9 that Krishnamoorthy does not teach or suggest any recorded/analyzed user activity being included in training content "for guiding users of the client applications to perform the first task by performing the subset of interactions" as recited in claim 1.
In response to the Applicant’s argument, upon further consideration, the Examiner respectfully disagrees. First, claim 1 recites “…to be included in training content for guiding users of the client applications to perform…”. It is worth noting here that this limitation does not require the subset of interactions being included in the training content. This is because the phrase “to be included” merely indicates an intent. In other words, the subset of interactions are merely selected for the intended purpose of being including in the training content.  Similarly, the limitation “for guiding users of the client applications to perform…” is merely an intended use of the training content. Therefore, no patentable weight is given to “…to be included in training content for guiding users of the client applications to perform the first task by performing the subset of interactions".
Second, Krishnamoorthy teaches the apparatus 200 segments a plurality of users visiting the one or more tagged web pages into homogeneous groups based on commonality in purchasing history, agent interaction information and user activity corresponding to the plurality of users, constructing one or more user behavioral models based on the segmentation of the plurality of users and predict at least one next user action during an on-going web browsing session for at least one user from among the plurality of users based on the one or more user behavioral models and a sequence of tabs visited during the on-going web browsing session. Krishnamoorthy further teaches that the predictions may be used for (1) targeting right tab/right time to interact with a visitor (2) proactively opening required tabs/pages depending on mathematical model's (i.e. model used for prediction) output to help a user (Krishnamoorthy, see figs. 4 and 7; see paragraphs 0032-0033).
Therefore, Krishnamoorthy teaches "selecting, by the one or more first servers (apparatus 200), for a first task of the one or more tasks (task of visiting tabs), from the interactions (sequence of tabs visited/interactions with the tabs) classified into the first task (task of visiting tabs), a subset of interactions (sequence visiting the tabs) to be included in training content (behavioral model content) for guiding users (helping visitors) of the client applications (web browser) to perform the first task (visiting browser tabs (targeting right tab/right time)) by performing the subset of interactions (visiting sequence of tabs)" (Krishnamoorthy, see figs. 4 and 7; see paragraphs 0032-0033).

The Applicant argues (see page 9) that Han does not teach or suggest any training content being generated which includes the subset of interactions "performed by a user of the client application and captured by the client application".
In response to the Applicant’s argument, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. PGPub 2015/0007065) in view of Dey et al. (U.S. PGPub 2017/0308595) is made. The combination of Krishnamoorthy and the new reference, Dey, is now relied upon to teach all the features of claims 1 and 12. 

Claim Objections
Claims 1 and 12 objected to because of the following informalities:  claims 1 and 12 recite “a subset of interactions to be included in training content”, which should be “a subset of interactions to be included in the training content”.  Appropriate correction is required.

Claims 1 and 12 objected to because of the following informalities:  claims 1 and 12 recite the limitation “the training content for transmission…”, which appears to be missing a verb between “content” and “for”. The limitation may be amended to read “the training content is configured for transmission…” to overcome the objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 12-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. PGPub 2015/0007065) in view of Dey et al. (U.S. PGPub 2017/0308595).

Regarding claims 1 and 12, Krishnamoorthy teaches A method for generating training content for completion of tasks, the method comprising: receiving, by one or more first servers of a first entity, from each client application of a plurality of client applications executing on respective client devices, interactions performed by a user of the client application and captured by the client application via an embedded browser of the client application; (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups based on commonality in at least one of location, user profile, purchasing history, device information, browser information, agent interaction information and user activity corresponding to the plurality of users, which indicates that interactions are received from a plurality of client applications (plurality of users); see paragraphs 0036-0037 where  recording of user activity related to the web domain 302 on one or more tabs of a web browser associated with the user device...receives recorded user activity corresponding to at least one web browsing session from the user...)
classifying, by the one or more first servers, the interactions received from each client application into one or more tasks,  each task of the one or more tasks including multiple interactions across one or more network applications of one or more second servers of a second entity for performing the task; (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups  based on commonality in at least one of location, user profile, purchasing history (tasks) , device information, browser information, agent interaction information and user activity (tasks)  corresponding to the plurality of users, which indicates that interactions are classified into tasks such as purchasing, agent interaction etc.; see paragraphs 0036-0037 where  recording of user activity related to the web domain 302 on one or more tabs of a web browser associated with the user device...receives recorded user activity corresponding to at least one web browsing session from the user...)
selecting, by the one or more first servers, for a first task of the one or more tasks, from the interactions classified into the first task, a subset of interactions to be included in  training content (Krishnamoorthy, see figs. 4 and 7; see paragraph 0031 where utilize any combination of the above-mentioned input features along with the user interaction data such as, but not limited to, which agent handled the dialogue, what the outcome was, interaction transfers (selected subset of interactions) if any and the like to predict likely user intents. The mined information enables the apparatus 200 to infer intent of a visitor for being present on the website. For example, the apparatus 200 may be caused to predict user actions, such as next tab/webpage that the user may open and a sequence of switching tabs/web pages that the user may follow and the like...if a URL is opened in multiple tabs, then information such as number of times opened and total time corresponding to the URL, by aggregating time on multiple tabs) may be identified to deduce meaningful predictions...; see paragraphs 0032-0033)
for guiding users of the client applications to perform the first task by performing the subset of interactions; and (Krishnamoorthy, see figs. 4 and 7; see paragraph 0032 where the predictions may be used for (1) targeting right tab/right time to interact with a visitor (2) proactively opening required tabs/pages depending on mathematical model's (i.e. model used for prediction) output to help a user...)
However, Krishnamoorthy does not explicitly teach generating, by the one or more first servers, the training content including the subset of interaction, the training content for transmission to client applications to guide the users of the client applications to perform the first task.
Dey teaches generating, by the one or more first servers, the training content including the subset of interaction, the training content for transmission to client applications to guide the users of the client applications to perform the first task. (Dey, see figs. 5A-5B; see abstract where maintains database operation history data and context data for database operations performed on tables by a set of training users...using the maintained data to recommend database operations and operands to a set of guided users...sends the recommendations to the data analysis application for presentation to the guided user...; see paragraphs 0085-0086 where the recommendation generation module 220 selects a number of the most probable database operations (subset) as determined by the model to provide as recommendations to the guided user... sends 535 the list of recommendations to the data analysis application 125 for presentation to the guided user. )
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy and Dey to provide the technique of generating, by the one or more first servers, the training content including the subset of interaction, the training content for transmission to client applications to guide the users of the client applications to perform the first task of Dey in the system of Krishnamoorthy in order to help users who are unfamiliar with the application (Dey, see paragraph 0003).

Regarding claims 2 and 13, Krishnamoorthy-Dey teaches wherein the embedded browser is integrated into the client application. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups  based on commonality in at least one of location, user profile, purchasing history (tasks) , device information, browser information, agent interaction information and user activity (tasks)  corresponding to the plurality of users, which indicates that interactions are classified into tasks such as purchasing, agent interaction etc.; see paragraphs 0036-0037 where  recording of user activity related to the web domain 302 on one or more tabs of a web browser associated with the user device...receives recorded user activity corresponding to at least one web browsing session from the user...)

Regarding claims 3 and 14, Krishnamoorthy-Dey teaches wherein at least one task of the one or more tasks is defined by a plurality of interactions across a plurality of network applications. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0033 where  segment a plurality of users visiting the one or more tagged web pages into homogeneous groups  based on commonality in at least one of location, user profile, purchasing history (tasks) , device information, browser information, agent interaction information and user activity (tasks)  corresponding to the plurality of users, which indicates that interactions are classified into tasks such as purchasing, agent interaction etc.; see paragraphs 0036-0037 where  recording of user activity related to the web domain 302 on one or more tabs of a web browser associated with the user device...receives recorded user activity corresponding to at least one web browsing session from the user...)

Regarding claims 4 and 15, Krishnamoorthy-Dey teaches further comprising identifying, by the one or more first servers, based on the received interactions, a baseline identifying an amount of time for completing the task. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0024 where recorded user activity includes information related to at least one of: (1) a tab access sequence; (2) a tab switching sequence; (3) a tab closing sequence; (4) a tab active time; (5) a tab idle time;...a time spent on each web page (for example, from the recorded tab active time), a time for which the web page is idle (for example, a time for which a web page was not attended to by the user))

Regarding claims 6 and 16, Krishnamoorthy-Dey teaches wherein one or more of the interactions identify a network application, a time stamp and an action performed by a user of the client application that captured the interaction. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0024 where recorded user activity includes information related to at least one of: (1) a tab access sequence; (2) a tab switching sequence; (3) a tab closing sequence; (4) a tab active time; (5) a tab idle time;...a time spent on each web page (for example, from the recorded tab active time), a time for which the web page is idle (for example, a time for which a web page was not attended to by the user))

Regarding claims 21 and 22, Krishnamoorthy-Dey teaches wherein the interactions captured by the client application comprise interactions recorded by the client application, and wherein the training content comprises a recorded example of performing the first task. (Krishnamoorthy, see figs. 4 and 7; see paragraph 0031 where utilize any combination of the above-mentioned input features along with the user interaction data such as, but not limited to, which agent handled the dialogue, what the outcome was, interaction transfers (selected subset of interactions) if any and the like to predict likely user intents. The mined information enables the apparatus 200 to infer intent of a visitor for being present on the website. For example, the apparatus 200 may be caused to predict user actions, such as next tab/webpage that the user may open and a sequence of switching tabs/web pages that the user may follow and the like...if a URL is opened in multiple tabs, then information such as number of times opened and total time corresponding to the URL (for example (recorded example of performing a task), by aggregating time on multiple tabs) may be identified to deduce meaningful predictions...)

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Dey in view of Saimani et al. (U.S. PGPub 2020/0019420).

Regarding claim 5, Krishnamoorthy-Dey teaches all the features of claim 1. However, Krishnamoorthy-Dey does not explicitly teach further comprising identifying, by the one or more first servers, based on the received interactions, a subset of users associated with the plurality of client applications, each user of the identified subset of users completing the task within a predetermined amount of time.
Saimani teaches further comprising identifying, by the one or more first servers, based on the received interactions, a subset of users associated with the plurality of client applications, each user of the identified subset of users completing the task within a predetermined amount of time. (Saimani, see figs. 3 and 4; see paragraph 0049 where historical activity data associated with a first user includes intermediate points in task completion indicating that the task took a certain amount of time to complete and historical activity data associated with a second user includes intermediate points in task completion indicating that the task took a shorter amount of time, than the historical activity data associated with the first user may be determined to exemplify an inefficient use of the application. The historical activity data associated with the first user may accordingly be associated in the predictive model with an actionable solution that is based on the activity data associated with the second user as part of the training process...)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Dey and Saimani to provide the technique of identifying, by the one or more first servers, based on the received interactions, a subset of users associated with the plurality of client applications, each user of the identified subset of users completing the task within a predetermined amount of time of Saimani in the system of Krishnamoorthy-Dey in order to provide improved assistance to users of applications (Saimani, see paragraph 0004).

Regarding claim 9, Krishnamoorthy-Dey teaches all the features of claim 1. However, Krishnamoorthy-Dey does not explicitly teach further comprising: receiving, by the one or more first servers, an indication from a second client application executing on a second client device, that a user session is taking more time than a baseline amount of time to complete the first task; and
transmitting, by the one or more first servers, the generated content package responsive to receiving the indication.
Saimani teaches further comprising: receiving, by the one or more first servers, an indication from a second client application executing on a second client device, that a user session is taking more time than a baseline amount of time to complete the first task; and (Saimani, see figs. 3 and 4; see paragraph 0049 where historical activity data associated with a first user includes intermediate points in task completion indicating that the task took a certain amount of time to complete and historical activity data associated with a second user includes intermediate points in task completion indicating that the task took a shorter amount of time, than the historical activity data associated with the first user may be determined to exemplify an inefficient use of the application. The historical activity data associated with the first user may accordingly be associated in the predictive model with an actionable solution that is based on the activity data associated with the second user as part of the training process...)
transmitting, by the one or more first servers, the generated content package responsive to receiving the indication. (Saimani, see figs. 3 and 4; see paragraph 0049 where historical activity data associated with a first user includes intermediate points in task completion indicating that the task took a certain amount of time to complete and historical activity data associated with a second user includes intermediate points in task completion indicating that the task took a shorter amount of time, than the historical activity data associated with the first user may be determined to exemplify an inefficient use of the application. The historical activity data associated with the first user may accordingly be associated in the predictive model with an actionable solution that is based on the activity data associated with the second user as part of the training process...)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Dey and Saimani to provide the technique of receiving, by the one or more first servers, an indication from a second client application executing on a second client device, that a user session is taking more time than a baseline amount of time to complete the first task and transmitting, by the one or more first servers, the generated content package responsive to receiving the indication of Saimani in the system of Krishnamoorthy-Dey in order to provide improved assistance to users of applications (Saimani, see paragraph 0004).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Dey in view of Faulhaber et al. (U.S. PGPub 2019/0156247). 

Regarding claim 7, Krishnamoorthy-Dey teaches all the features of claim 1. However, Krishnamoorthy-Dey does not explicitly teach further comprising removing content from the subset of interactions prior to transmitting the generated training content.
Faulhaber teaches further comprising removing content from the subset of interactions prior to transmitting the generated training content. (Faulhaber, see figs. 7-8; see paragraph 0096 where While the machine learning model is being trained, a user, via the user device 802, can access and retrieve the model metrics from the training metrics data store 865…to delete the ML training container 830 and/or to delete any model data stored in the training model data store 875...)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Dey and Faulhaber to provide the technique of removing content from the subset of interactions prior to transmitting the generated training content of Faulhaber in the system of Krishnamoorthy-Dey in order to achieve a better overall result of machine learning (Faulhaber, see abstract).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Dey in view of Pennanen et al. (U.S. PGPub 2015/0005030).

Regarding claims 8 and 17, Krishnamoorthy-Dey teaches all the features of claims 1 and 12. However, Krishnamoorthy-Dey does not explicitly teach wherein the training content package is a first training content package, the method further comprising:
receiving, by the one or more first servers, feedback relating to the first training content package; and
generating, by the one or more first servers, a second generated content package responsive to determining that the feedback relating to the first training content package satisfies a predetermined threshold.
Pennanen teaches wherein the training content package is a first training content package, the method further comprising: (Pennanen, see figs. 4-6; see paragraph 0035 where tracking and analyzing activities of a user of the mobile communication device 202…represents a transfer of positive/negative feedback of the user on the summary of activities to the server system 204. Lastly, a step 206g represents implementation of the feedback by the server system 204 by modifying parameters and/or to selecting training data for the machine learning algorithms for providing a more accurate summary of activities in future. Examples of machine learning algorithms, for activity monitoring include, but are not limited to, supervised or semisupervised classification algorithms such as neural networks, decision forest, and support vector machines. The feedback is provided as an input to the machine learning algorithms and is used to modify parameters and select training data for the machine learning algorithms)
receiving, by the one or more first servers, feedback relating to the first training content package; and (Pennanen, see figs. 4-6; see paragraph 0035 where tracking and analyzing activities of a user of the mobile communication device 202…represents a transfer of positive/negative feedback of the user on the summary of activities to the server system 204. Lastly, a step 206g represents implementation of the feedback by the server system 204 by modifying parameters and/or to selecting training data for the machine learning algorithms for providing a more accurate summary of activities in future. Examples of machine learning algorithms, for activity monitoring include, but are not limited to, supervised or semisupervised classification algorithms such as neural networks, decision forest, and support vector machines. The feedback is provided as an input to the machine learning algorithms and is used to modify parameters and select training data for the machine learning algorithms)
generating, by the one or more first servers, a second generated content package responsive to determining that the feedback relating to the first training content package satisfies a predetermined threshold. (Pennanen, see figs. 4-6; see paragraph 0035 where tracking and analyzing activities of a user of the mobile communication device 202…represents a transfer of positive/negative feedback of the user on the summary of activities to the server system 204. Lastly, a step 206g represents implementation of the feedback by the server system 204 by modifying parameters and/or to selecting training data for the machine learning algorithms for providing a more accurate summary of activities in future. Examples of machine learning algorithms, for activity monitoring include, but are not limited to, supervised or semisupervised classification algorithms such as neural networks, decision forest, and support vector machines. The feedback is provided as an input to the machine learning algorithms and is used to modify parameters and select training data for the machine learning algorithms)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Dey and Pennanen to provide the technique of a first training content package, receiving, by the one or more first servers, feedback relating to the first training content package and generating, by the one or more first servers, a second generated content package responsive to determining that the feedback relating to the first training content package satisfies a predetermined threshold of Pennanen in the system of Krishnamoorthy-Dey in order to improve the analysis and identification of the activities (Pennanen, see paragraph 0015).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy-Dey in view of Garaventa (U.S. PGPub 2011/0197124).

Regarding clam 10, Krishnamoorthy-Dey teaches all the features of claim 1. However, Krishnamoorthy-Dey does not explicitly teach wherein the interactions captured by the client applications include an output to the Document Object Model rendered by the embedded browser.
Garaventa teaches wherein the interactions captured by the client applications include an output to the Document Object Model rendered by the embedded browser. (Garaventa, see paragraph 0027 where dynamically rendered within a document object model (DOM) at runtime…; see paragraph 0008 where interacts with the user's browser application. The browser application comprises multiple document objects contained in a document object model. The user provides an input on the web page to trigger retrieval of one or more of multiple dynamic content objects...; see paragraph 0010 where renders the retrieved dynamic content objects onto the web page from the document objects contained in the updated document object model...)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Dey and Garaventa to provide the technique of the interactions recorded by the client applications include an output to the Document Object Model rendered by the embedded browser of Garaventa in the system of Krishnamoorthy-Dey in order to provide seamless accessibility functionalities to assistive technology users (Garaventa, see paragraph 0004).

Regarding clam 11, Krishnamoorthy-Dey teaches all the features of claim 1. However, Krishnamoorthy-Dey does not explicitly teach wherein the client application intercepts output representation of application layer protocol data of interactions of a user with the plurality of network applications, the output representation outputted to a document object model for rendering by the embedded browser.
Garaventa teaches wherein the client application intercepts output representation of application layer protocol data of interactions of a user with the plurality of network applications, the output representation outputted to a document object model for rendering by the embedded browser. (Garaventa, see paragraph 0027 where dynamically rendered within a document object model (DOM) at runtime…; see paragraph 0008 where interacts with the user's browser application. The browser application comprises multiple document objects contained in a document object model. The user provides an input on the web page to trigger retrieval of one or more of multiple dynamic content objects...; see paragraph 0010 where renders the retrieved dynamic content objects onto the web page from the document objects contained in the updated document object model...)
It would have obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Krishnamoorthy-Dey and Garaventa to provide the technique of the client application intercepts output representation of application layer protocol data of interactions of a user with the plurality of network applications, the output representation outputted to a document object model for rendering by the embedded browser of Garaventa in the system of Krishnamoorthy-Dey in order to provide seamless accessibility functionalities to assistive technology users (Garaventa, see paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2018/0268344, which describes virtual dialogue crowdsourcing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443